UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 3, 2011 Date of Report (Date of earliest event reported) ZORO MINING CORP. (Exact name of registrant as specified in its charter) Nevada 000-52550 Not applicable (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3040 North Campbell Ave. #110,Tucson, Arizona (Address of principal executive offices) (Zip Code) (520) 989-0032 Registrant’s telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 – Departure of Directors of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Effective on October 1, 2011, the Board of Directors of Zoro Mining Corp., a Nevada corporation (the "Company") accepted the resignation of Andrew Brodkey as a member of the board of directors, President and CEO of the Company.Harold Gardner will step in as interim President and CEO.Therefore, as of the date of the Current Report, the board of directors of the Company consists of David Hackman, Harold Gardner, Federico Diaz and Rene Ramirez SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS (a)Financial Statements of Business Acquired. Not applicable. (b)Pro Forma Financial Information. Not applicable. (c)Shell Company Transaction. Not applicable. (d)Exhibits. Not applicable. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZORO MINING CORP. Date: Oct. 3, 2011 By: /s/Harold Gardner Name: Harold Gardner Title: President, Chief Executive Officer and a director 3
